Citation Nr: 0008902	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-19 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to August 
1944 and from May 1951 to February 1953.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1998, the previously and finally 
denied claim was reopened and the matter was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has coronary artery disease with angina 
pectoris that originated in service.  


CONCLUSION OF LAW

Coronary artery disease with angina pectoris was incurred in 
wartime service.  38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of several medical opinions of record, the Board 
finds that the veteran's claim for service connection is 
plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Following the previous remand, the Board has undertaken a 
review of the entire evidence of record.  The Board concludes 
after a thorough examination of the record that the 
hypercholesterolemia shown in service was at least as likely 
as not an initial symptom of the veteran's later diagnosed 
coronary artery disease, irrespective of whether the high 
cholesterol then noted was a residual of the infectious 
hepatitis for which the veteran was hospitalized in service 
and for which he was subsequently service connected.  The 
Board notes that the cardiologist who reviewed the record 
following the prior remand found that the veteran had 
hypercholesterolemia that was first noted in service in March 
1952.  Although he found no etiologic relationship between 
the hypercholesterolemia and the antecedent episode of 
hepatitis in service, the cardiologist stated that 
hypercholesterolemia was a known risk factor for coronary 
artery disease.  The cardiologist continued:  "Certainly, 
[the veteran's] current heart disorder which is angina 
pectoris and coronary artery disease may have partially been 
brought on by hypercholesterolemia.  However, it is 
impossible to say how much of a role his hypercholesterolemia 
played in the development of his coronary artery disease."  

This opinion is somewhat confusingly worded and therefore 
seems equivocal.  If it were the only evidence of record, the 
Board would be hesitant to find a relationship between the 
hypercholesterolemia noted in service and the current 
coronary artery disease with angina pectoris.  However, there 
is the December 1959 medical report of W. L. Marxer, M.D., of 
the Beverly Hills Medical Clinic, which indicates that the 
veteran reported that he had electrocardiographic changes in 
his heart and spells of fatigue, nausea, and dizziness.  Dr. 
Marxer stated that the veteran had a residual hepatitis, 
"giving rise to a disturbance in the sugar tolerance curve, 
characteristically, that of a residual hepatitis developing a 
rather marked hypoglycemia."  Dr. Marxer also concluded that 
the veteran had "subsequent to the hepatitis, a 
hypercholesteremia in the amount of 356 mgs. %, and 
subsequent to this development, the actual deposition of 
cholesterol in the coronary arteries, giving rise to a 
coronary arterial narrowing which is revealed as a constant 
defect with a single exercise tolerance test, and which 
disappears completely upon resting for eight minutes 
subsequent to a single exercise test."  Dr. Marxer commented 
that it seemed that the single etiological factor in the 
production of this sequence of events was in all probability 
the hepatitis that was contracted in 1951.  Dr. Marxer also 
noted that "in any event, with the status of medical 
knowledge at this time, it is mandatory, I believe, that we 
[accept] this sequence of events as the order of events which 
have led to the current position."  A heart and peripheral 
vascular department specialty report from Dr. Langley 
included electrocardiogram findings that, after a single 
exercise test, there was depression of the ST segment in the 
lateral chest wall leads.  Dr. Langley noted that the veteran 
had "incipient coronary artery disease."  

In October 1960 following a diagnostic workup, G. C. 
Griffith, M.D., found that the veteran had 
hypercholesterolemia.  Hypercholesteremia is synonymous with 
hypercholesterolemia.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 792 (28th ed. 1994).  Dr. Griffith noted that 
although an electrocardiogram performed in December 1951 was 
normal, a current "Master's two-step" electrocardiogram was 
minimally positive, while a resting electrocardiogram was 
normal.  Dr. Griffith stated that "I think he is very 
fortunate to find out about the coronary artery insufficiency 
in his early life."  

The opinions of record that are against the claim are to the 
effect that there is no known relationship between the 
service-connected infectious hepatitis and the subsequently 
diagnosed heart disorder.  These opinions do not directly 
address the issue of whether the hypercholesterolemia noted 
in service was an early symptom of developing coronary artery 
disease.  It is notable that a confirmed rating decision 
dated in January 1961 attributed the veteran's 
hypercholesteremia to his service-connected infectious 
hepatitis.  This issue was not directly addressed by the 
Board decision that denied service connection for heart 
disease in February 1961.  The Board simply found that the 
coronary arterial insufficiency diagnosed in 1959 was not 
related in etiology to the service-connected hepatitis.  

A reviewing VA physician found in September 1961 that it was 
a natural inference from the evidence of record that the 
veteran developed coronary artery disease sometime between 
1955 and December 1959.  The physician was of this opinion 
because the chest pain that the veteran experienced in April 
1953 had been attributed to a noncardiac origin and because 
the gastrointestinal illness that the veteran experienced in 
December 1955 did not in any way appear to be due to heart 
disease.  It is notable, too, that Dr. Marxer said in a 
statement dated in July 1961 that "it is not clearly 
established that there does exist a relationship between 
hypercholesteremia and coronary artery disease, yet the 
probabilities do exist that these factors are related."  
(Emphasis added.)  

Dr. Marxer's July 1961 statement, when viewed in the light of 
his 1959 findings and the 1999 comments of the fee-basis 
cardiologist, seems relatively persuasive.  Dr. Marxer's 
comments suggest a probable relationship between the 
veteran's hypercholesterolemia and his coronary artery 
disease without finding this emphatically to be the case.  
The very reluctance of Dr. Marxer to render a definitive 
opinion regarding a difficult medical question makes his 
opinion that the probabilities favor such a relationship all 
the more convincing.  It seems to the Board that the opinion 
of the reviewing cardiologist in February 1999 is a distant 
echo of Dr. Marxer's much earlier opinion.  The fact that 
coronary artery disease was not diagnosed in April 1953 or 
December 1955 does not seem to the Board to refute the notion 
that the hypercholesterolemia shown in service was the 
initial manifestation of a disease process that culminated in 
the coronary artery disease that was diagnosed a number of 
years later.  See 38 C.F.R. § 3.303(d).  In any case, the 
Board is of the opinion that the veteran is entitled to the 
benefit of the doubt on this material issue.  See 38 U.S.C.A. 
§ 5107(b).  It follows that the claim must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for coronary artery disease with angina 
pectoris is granted.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

- 6 -


- 6 -


